PER CURIAM.
Clifton N. Williams appeals the report and recommendation of the magistrate judge on his petition filed under 28 U.S.C. § 2254 (2000). We dismiss the appeal for lack of jurisdiction. This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2000), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2000); Fed.R.Civ.P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 69 S.Ct. 1221, 93 L.Ed. 1528 (1949). The report and recommendation from which Williams appeals does not constitute an order over which this court may exercise jurisdiction. We therefore dismiss the appeal. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.